DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-15, 19-21 are allowed.  
Claims 1-8, 10-15, 19-21; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  a fuse in series with the switch and between the switch and the output node, wherein the first current monitor and the second current monitor are to disconnect the input node from the output node by opening the switch to prevent the fuse from being blown; and a set/reset latch comprising a set input coupled to the first current monitor and the second current monitor and an output directly coupled to a control input of the switch.

Claim 6: a fuse in series with the switch and between the switch and the output node, wherein the first current monitor and the second current monitor are to disconnect the input node from the output node by opening the switch to prevent the fuse from being blown and to protect the integrated scanner assembly comprising the DC motor from overcurrent events; and a set/reset latch comprising a set input coupled to the first current monitor and the second current monitor and an output directly coupled to a control input of the switch.

Claim 11:  wherein disconnecting the input node from the output node prevents a fuse in series with the switch and between the switch and the output node from being blown, and wherein disconnecting the input node from the output node comprises setting a set/reset latch in response to the second signal or the third signal being asserted, the set/reset latch comprising an output directly coupled to a control input of the switch

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839